DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/28/2020 and 3/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the other end of the first movable unit”.  The ends of a movable unit would not have been understood by a person having ordinary skill in the art.  Thus “the other end”, even if one assumes this phrasing excludes sameness of the prior-recited “one end couples to the reflector”, would not clearly define the metes and bounds of the claim.
Claims 2-12 are rejected as being dependent on the rejected base claim, incorporating the indefinite language, and failing to provide definiteness to the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,946,063 to Hibiya et al. (hereinafter Hibiya).
Regarding claim 1, Hibiya discloses a light deflector (Figs. 3A-3B) comprising: a reflector (mirror 110, Fig. 3A-3B, 4) having a reflecting surface; a first movable unit (drive beam 150A, Fig. 3A-3B, 4) having one end coupled to the reflector (end most proximal to mirror 110 of drive beam 150A coupled to mirror 110 via connector beams 140A and 140B, Fig. 3A); a second movable unit (drive beam 150B, Fig. 3A-3B, 4) having one end coupled to the reflector (end most proximal to mirror 110 of drive beam 150A coupled to mirror 110 via connector beams 140A and 140B, Fig. 3A), the reflector disposed between the first movable unit and the second movable unit (Figs. 3A-3B, 4); a first piezoelectric (drive source 151A embodied according to “drive sources 151A and 151B include an upper electrode that is formed on the upper surface of a piezoelectric element formed on the surfaces of the first drive beams 150A and 150B and a lower electrode formed on the lower surface of the piezoelectric element”, Fig. 3A-3B, 4) element disposed on the first movable unit, the first piezoelectric element configured to deform the first movable unit; a second piezoelectric element (drive source 151B embodied according to “drive sources 151A and 151B include an upper electrode that is formed on the upper surface of a piezoelectric element formed on the surfaces of the first drive beams 150A and 150B and a lower electrode formed on the lower surface of the piezoelectric element”, Fig. 3A-3B, 4) disposed on the second movable unit, the second piezoelectric element configured to deform the second movable unit; a first supporting part (part of drive beam 150A proximal to drive beam 170A, Fig. 3A-3B, 4) coupled to the other end of the first movable unit; a second supporting part (part of drive beam 150B proximal to drive beam 170B, Fig. 3A-3B, 4) coupled to the other end of the second movable unit; an input part (connection between wiring 203, 204, 205, 206 via upper and lower electrodes of drive source 151A, Fig. 4; col. 6, ln. 16-50) disposed on the first supporting part (Fig. 4), the input part configured to receive a voltage to be applied to at least the second piezoelectric element; and a wire (“a drive wire 205 for applying a drive voltage to the lower electrode of the drive source 151B and a drive wire 206 for applying the drive voltage to the upper electrode of the drive source 151B are provided onto the side of the drive source 151A”; col. 6, ln. 16-50) electrically connecting the second piezoelectric element and the input part through the reflector (Fig. 4), the wire configured to transmit the voltage received by the input part, to the second piezoelectric element, wherein a passage area is provided through which light reflected by the reflector passes (free-space region above the mirror 110 is reasonably understood to be a “passage area” as this region is required to allow light to pass for operability as a beam deflector).
Regarding claim 7, Hibiya discloses each of the first movable unit and the second movable unit includes a plurality of beams joined to turn (drive beams 170A &  170B, Fig. 3A-3B, 4).
Regarding claim 8, Hibiya discloses a deflecting device comprising: a light source (laser 440, Fig. 2); and the light deflector according to claim 1.
Regarding claim 9, Hibiya discloses a distance-measuring apparatus comprising the light deflector according to claim 1 (laser scanner, Fig. 2).
Regarding claim 11, Hibiya discloses an image projection device comprising the light deflector according to claim 1 (laser scanner, Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hibiya as applied to claim 1 and further in view of JP 2010-26192 to Uchigaki.
Regarding claim 2, Hibiya discloses the claimed invention as cited above though does not explicitly disclose a light absorber.
Uchigaku discloses a light absorber (tapered light shielding cover 45, Fig. 5) over the wire (portions other than the structure performing the deflecting function, Fig. 5) on the reflector, the light absorber configured to absorb incident light (“the third package member 45 has a tapered shape with an angle corresponding to the swing angle (scanning angle) of the deflection surface 19b”, Fig. 5).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light absorber over wires as taught by Kitazawa with the system as disclosed by Hibiya.  The motivation would have been to “[allow] the incident and exiting light to pass according to the scanning angle of the reflection mirror”.  This allowance prevents unwanted scattered, ambient, and other stray light from being deflecting and impinging on the optical system.

Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hibiya as applied to claim 1 and further in view of US PG Pub. 2002/0044327 to Fujita et al. (hereinafter Fujita).
Regarding claims 10 and 12, Hibiya discloses the claimed invention as cited above though does not explicitly disclose a vehicle.
Fujita discloses a vehicle comprising a distance measuring apparatus (abstract & [0001]-[0002]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a scanner within a vehicle as taught by Fujita with the system as disclosed by Hibiya.  The motivation would have been to achieve laser radaring useful in distance measuring for safety systems.


Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter the prior art of record, taken alone or in combination with other references, neither teaches nor suggests: “wherein the wire includes a plurality of conducting wires, wherein one of the plurality of conducting wires is electrically connected to the reflecting surface, and wherein the reflecting surface is a conductor” (Claim 3), “wherein the one of the plurality of conducting wires, which is electrically connected to the reflecting surface, is electrically grounded” (Claim 4), “a third piezoelectric element disposed on the second movable unit; a voltage output part disposed on the first supporting part, the voltage output part configured to output a voltage received from at least the third piezoelectric element; and another wire electrically connecting the third piezoelectric element and the voltage output part through the reflector” (Claim 5), “a light absorber over at least one of the wire on the reflector and said another wire on the reflector, the light absorber configured to absorb incident light” (Claim 6)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872